Citation Nr: 0000372	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-13 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's left ear hearing loss is currently manifested 
by a pure tone average threshold of 40 decibels at 1,000, 
2,000, 3,000 and 4,000 Hertz and by a speech recognition 
ability of no less than 60 percent; the veteran's right ear 
is not service-connected and he is not deaf in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 
VAOPGCPREC 32-97 (August 29, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1997).  However, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97 (August 29, 1997).  See also 
Boyer v. West, 11 Vet. App. 477 (1998).


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  The veteran has 
been afforded an examination and opportunity to present 
evidence and argument in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).  In this case, 
service connection is in effect for the left ear only and 
there is no competent evidence showing the veteran to be deaf 
in either ear.  Therefore, any defective hearing in the right 
ear may not be used in rating hearing loss in the right ear.  
See 38 C.F.R. § 3.383 (1999).  However because the Schedule 
uses numeric designations from I to XI for both ears in 
determining an evaluation, the Schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the Schedule, auditory acuity 
in the right ear must be presumed to be Level I.  The VA 
examination in October 1996 showed left ear speech 
discrimination percentages of 60, 70 and then 80, and an 
average pure tone threshold loss of 40 decibels in the left 
ear.  Those results constitute Level V, VI or III hearing 
under the Schedule, respectively, depending on which speech 
discrimination percentage used.  See 38 C.F.R. § 4.85 (1997); 
38 C.F.R. § 4.87 (1999).  Regardless, when combined with the 
Level I assigned to the veteran's right ear, the veteran's 
left ear hearing loss may be assigned no more than a zero 
percent evaluation under the Schedule.  See 
38 C.F.R. § 4.85(f)(1999); VAOPGCPREC 32-97 
(August 29, 1997).  

The Board has also reviewed the veteran's service medical 
records, consistent with Fenderson, supra.  However, such 
records do not reflect decibel losses worse than those shown 
on examination in October 1996 and do not contain any speech 
recognition information.  Nor does the record contain other 
audiometric results for application to the Schedule.  Here, 
the Board recognizes the veteran's arguments that he has 
difficulty hearing, to include hearing his supervisor at 
work.  Despite such, disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran's 
currently demonstrated left ear hearing loss does not warrant 
assignment of a compensable evaluation under the Schedule.  
Nor does the evidence reflect that consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) is in order.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected left 
ear hearing loss, in and of itself, is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The Board further notes argument by the veteran's 
representative that the veteran has been prejudiced by 
testing procedures using repeat speech audiometry to obtain 
better scores.  However, even with application of the worst 
results, the veteran's left ear hearing loss is 
noncompensable under the Schedule.  As the preponderance of 
the competent evidence in this case clearly is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991) 
are not for application.  


ORDER

A compensable evaluation for service-connected left ear 
hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

